Exhibit 10.33

 

cid:image001.jpg@01D14F79.B2BA83A0 [serv-20161231xex10_33g001.jpg]

﻿

﻿

December 14, 2016

﻿

﻿

﻿

Anthony DiLucente

105 Fox Pointe Drive

Chardon, OH 44024

﻿

﻿

Dear Tony,

﻿

I am pleased to confirm our formal offer of employment to you for the position
of Chief Financial Officer.  The purpose of this letter is to summarize the
terms of our offer.

﻿

As the Chief Financial Officer for ServiceMaster located in Memphis, TN you will
report to Rob Gillette, President and Chief Executive Officer.  Your effective
start date will be January 17, 2017.

﻿

Base Salary

﻿

Your base compensation in this position will be at an annual rate of
$450,000.  This will be paid on the 15th and the last business day of each
month.

﻿

Annual Bonus Plan (ABP)

﻿

In this position, you will be eligible to receive a bonus payment with a target
of 70% of your base salary under the Annual Bonus Plan (“ABP”).  Your
eligibility will begin on your hire date.  The plan ends December 31.

﻿

Sign-On Bonus

﻿

You will receive a $170,000 sign-on bonus, payable after thirty days of
employment.  You will be required to sign a Sign-on Bonus Repayment Agreement.

﻿

Equity

﻿

Upon approval by the Compensation Committee of the Board of Directors at their
next scheduled meeting, you will receive a Restricted Stock Unit award (“RSUs”)
with a grant date value of $250,000.

﻿

The actual number of RSUs will be determined by dividing the grant date value by
the Fair Market Value of the Company’s common stock on the date of the award.

﻿

Additional information on the Plan, including the Plan documents, will be
provided to you upon approval of the awards.

﻿





--------------------------------------------------------------------------------

 



Paid Time Off

﻿

You are also eligible for 4 weeks (twenty business days) vacation in addition to
personal days, sick time and holidays. 

﻿

All compensation, including bonus and incentive payments, if applicable, will be
subject to applicable payroll deductions.  The Company reserves the right, in
its sole discretion, to at any time revise, modify, suspend, or withdraw any
compensation, annual bonus, or other incentive plans, as to participation level,
payout metrics, eligibility, timing or other features of the plan.

﻿

Benefits

﻿

ServiceMaster offers you a comprehensive and flexible benefits package that
allows you to choose coverage that best meets your needs.  Regular, full-time
employees are eligible to participate in medical, dental, vision, disability and
life insurance, the legal service plan, flexible spending accounts, and health
savings account.  Coverage for most plans is effective on the 91st day of
employment.  ServiceMaster will reimburse you for the cost of your COBRA
premiums until your ServiceMaster benefit coverage effective date.  If you
choose not to enroll in ServiceMaster’s benefits, your insurance reimbursement
will not continue beyond your ServiceMaster coverage effective date.  Disability
coverage is effective the day following the completion of twelve consecutive
months of service.  The ServiceMaster LifeManagement Program – ServiceMaster’s
EAP – is available to you and your immediate family and household members on
your first day of employment.

﻿

The ServiceMaster Profit Sharing and Retirement Plan (401(k)) provides you a
convenient way to save for retirement.  You will be automatically enrolled in
the 401(k) at a 3% contribution rate after completing 90 days of service.  You
may increase, decrease, or stop your 401(k) contributions at any time before or
after your automatic contributions to the plan begin.

﻿

Additional information on all health and welfare and retirement benefits will be
mailed to your home approximately six weeks after your date of hire, and is also
available at www.servbenefits.com.

﻿

Relocation

﻿

You will receive the Executive Relocation package per the attached relocation
policy.  You will be required to sign a Relocation Repayment Agreement.  Please
contact Elizabeth Lee, HR Programs Specialist, at 901-597-7454, if you have any
questions.

﻿

Conditions of Employment

﻿

This offer of employment is contingent upon successfully passing a
drug-screening test and criminal background check, as well as education
verification, if applicable.  This offer is also contingent upon the completion
of verification of the facts you have provided on your application for
employment and for I-9 purposes. 

﻿

This offer of employment is also contingent on your execution of the
ServiceMaster Non-Compete/Non-Solicitation/Confidentiality agreement (enclosed)
and your agreement to utilize ServiceMaster’s alternative dispute resolution
program We Listen to resolve any and all work-related disputes/concerns and to
arbitrate such disputes if they are not resolved.





--------------------------------------------------------------------------------

 



﻿

This letter shall not constitute an employment contract and nothing herein
changes your status as an “at-will” employee.

﻿

Tony, we look forward to having you as a key member of the ServiceMaster
team.  Our success hinges upon the people who make up our organization and we
are excited about the strength you will lend to our team.

﻿

Sincerely,

﻿

/s/ Susan K. Hunsberger

﻿

Susan K. Hunsberger

Chief Human Resources Officer

﻿

﻿

I accept this offer of employment under the terms and conditions set forth
above.

﻿

﻿

Signature:       /s/ Anthony DiLucente Date: December 21, 2016



--------------------------------------------------------------------------------